DETAILED ACTION
Claims 1-10 and 12-25 are pending. Applicant has amended claim 24.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 13-14, 16-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisel (US 8,850,154 B2) in view of Spiers et al. (US 2010/0131950 A1) further in view of Garyali et al. (US 2007/0011600 A1).

As to claim 1, Kisel teaches at least one machine readable medium comprising one or more instructions that, when executed by at least one processor, causes the at least one processor to:
partition a resource into a plurality into a plurality of partitions (The partitioning module may define and manage memory classes and partitions of these memory classes with respect of requested memory operations … when partitioning memory, each memory class may be partitioned independently; col. 3, lines 30-46); and
allocate a guaranteed amount of the plurality of partitions for a first component or first application (When a process is created … same partition(s) as the parent; col. 7, line 52 – col. 8, line 1 and col. 10, lines 13-27).
Kisel does not teach the resource to include a processor cache or a memory bandwidth of the at least one processor, pre-allocate a guaranteed amount for a first component or first application, wherein a portion of the guaranteed amount is pre-allocated as a burst portion available for use by a second component and/or a second application if not in use by the first component and/or the first application.
However, it is well known in the art that resources of computer includes processor cache and/or processor bandwidth (See PTO 892 for example which teach processor cache). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the resource to include a processor cache or a memory bandwidth of the at least one processor.
Spiers teaches pre-allocate a guaranteed amount for a specific component or application, and wherein a portion of the guaranteed amount not being used by the specific component or allocation is for use by any other components and/or applications (paragraph [0032]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Spiers to the system of Kisel because Spiers teaches a method for continuous optimization of allocation of computing resources for a horizontally scalable application that allow pre-allocate computing resources not required for completion of the application available for use by other applications (paragraph [0012]).
Garyali teaches pre-allocate a reserve portion and an additional memory portion for a specific component or application (The memory manager may first initialize a management area 302. After that, a malloc command is executed to obtain an amount of memory requested by a managed application. The obtained memory represents the heap area 304 of the new heap. In some embodiments, the heap area 304 is somewhat larger than the amount of memory requested by the managed application. In these embodiments, additional memory is requested to provide buffering both before an after the actual heap.; paragraph [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Garyali to the system of Kisel and Spiers because Garyali teaches a method that pre-allocate resource to application not only met the required requested but also pre-allocate more resource, thus when apply to the system of Kisel and Spiers, the portion that not being used by the application would be extra resource pre-allocated.

As to claim 2, Kisel as modified by Sarir does not teach wherein use of the allocated burst portion is shared by the second components and/or applications in a relatively equal manner. However, it would have been obvious to one of ordinary skill in the art that the allocated burst portion is shared by the other components and/or applications in a relatively equal manner is just a design choice and implemented in either equal sharing or not equal sharing is based on user’s requirement and/or desired.

As to claim 4, Kisel as modified by Spiers teaches reallocate the guaranteed amount of at least a portion of the plurality of partitions (see Spiers: paragraph [0034]).

As to claim 5, Kisel teaches wherein at least two of the plurality of partitions are not equal in size (col. 4, lines 10-45).

As to claim 6, Kisel as modified by Spiers and Garyali does not teach prevent the second components and/or second applications from using the allocated burst portion, however, it would have been obvious to one of ordinary skill in the art that putting restrictions to indicate which applications can or cannot use the burst resources is just design choice and could be implemented as needed.

As to claim 7, although Kisel does not teach wherein the first component or second application is a critical component or a critical application, Kisel teaches applications executing on the system in general, thus, the specific component and/or application can be a critical component or critical application.

As to claim 13, it is the same as the machine readable medium of claim 1 above, except this is a method claim and therefore is rejected under the same ground of rejection.

As to claims 14 and 16-18, see rejections of claims 2 and 4-6 above, respectively.

As to claim 19, it is the same as the machine readable medium of claim 1 above, except this is a system claim and therefore is rejected under the same ground of rejection.

As to claims 20, 22, 23 and 25, see rejections of claims 2 and 4-6 above, respectively.

As to claim 24, Kisel as modified by Sarir teaches create a resource allocation table, wherein the resource allocation table includes a list of the guaranteed amount and corresponding burst portion for each of the plurality of partitions; and store the resource allocation table in the memory (see Sarir: the resource allocation system monitors the data records and identifies if a data record has an allocation of resources that includes surplus resources; paragraph [0038], i.e., the information for the partitions must be stored in a table and/or some similar data structures).

Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisel (US 8,850,154 B2) in view of Spiers et al. (US 2010/0131950 A1) further in view of Garyali et al. (US 2007/0011600 A1) and Sarir et al. (US 2019/0102715 A1).

As to claim 8, Kisel teaches an electronic device comprising:
memory (memory storage 107, ROM, RAM; see Fig. 1 and col. 2, lines 19-24);
a dynamic resources engine (memory management software 140, memory management unit; col. 2, lines 33-35); and
at least one processor, wherein the at least one processor is configured to cause the dynamic resources engine to (processor 105, operating system code; Fig. 1 and col. 2, lines 19-35):
partition a resource into a plurality of partitions (The partitioning module may define and manage memory classes and partitions of these memory classes with respect o requested memory operations … when partitioning memory, each memory class may be partitioned independently; col. 3, lines 30-46);
allocate a partition from among the plurality of partitions to a first component or first application (When a process is created … same partition(s) as the parent; col. 7, line 52 – col. 8, line 1 and col. 10, lines 13-27).
Kisel does not teach the resource to include a processor cache or a memory bandwidth of the processor; divide the partition into a reserve portion and a burst portion, the reserved portion and burst portion are reserved for the first component or the first application, wherein any part of the burst portion not being used by the first component or first application is available for use by a second component and/or second application; and create an entry in a resource allocation table stored in the memory, that indicates the reserved portion and burst portion for the partition allocated to the first component or the first application.
However, it is well known in the art that resources of computer includes processor cache and/or processor bandwidth (See PTO 892 for example). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the resource to include a processor cache or a memory bandwidth of the at least one processor.
Spiers teaches pre-allocate a reserve portion for a specific component or application, and wherein a portion of the reserve portion not being used by the specific component or allocation is for use by any other components and/or applications (paragraph [0032]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Spiers to the system of Kisel because Spiers teaches a method for continuous optimization of allocation of computing resources for a horizontally scalable application that allow pre-allocate computing resources not required for completion of the application available for use by other applications (paragraph [0012]).
Garyali teaches pre-allocate a reserve portion and an additional memory portion for a specific component or application (The memory manager may first initialize a management area 302. After that, a malloc command is executed to obtain an amount of memory requested by a managed application. The obtained memory represents the heap area 304 of the new heap. In some embodiments, the heap area 304 is somewhat larger than the amount of memory requested by the managed application. In these embodiments, additional memory is requested to provide buffering both before an after the actual heap.; paragraph [0088]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Garyali to the system of Kisel and Spiers because Garyali teaches a method that pre-allocate resource to application not only met the required requested but also pre-allocate more resource, thus when apply to the system of Kisel and Spiers, the portion that not being used by the application would be extra resource pre-allocated.
Sarir teaches a portion of the guaranteed amount not being used by the specific component or allocation is allocated to a burst portion for use by any other components and/or applications (the resource allocation system .. determine that the resource allocated to the first data record include surplus resource … reallocation of at least a portion of the surplus resources to a second data record associated with the manager application; paragraph [0017], [0025], and The resource allocation manager then implements the approved reallocation of resources; paragraph [0056]), create a resource allocation table, wherein the resource allocation table includes a list of the allocated reserved portion and corresponding burst portion for each of the plurality of partitions; and store the resource allocation table in the memory (the resource allocation system monitors the data records and identifies if a data record has an allocation of resources that includes surplus resources; paragraph [0038], i.e., the information for the partitions must be stored in a table and/or some similar data structures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Sarir to the system of Kisel because Sarir teaches a method that automatically and dynamically reallocate resources among applications in a system by using surplus resources from one application and reallocate to another application in needed, thus improves the performance of the system and rebalancing of resources.

As to claim 9, see rejection of claim 2 above.

As to claim 12, see rejection of claim 5 above.

Claims 3, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kisel (US 8,850,154 B2) in view of Spiers et al. (US 2010/0131950 A1), Garyali et al. (US 2007/0011600 A1) further in view of Pauley et al. (US 2018/0335968 A1).

As to claim 3, Kisel as modified by Sarir does not teach wherein use of the allocated burst portion is shared using a weighted system, wherein the other components and/or applications are weighted based on priority.
However, Pauley teaches resources assigned to applications is based the applications’ priorities (paragraph [0024], [0029] and [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Pauley to the system of Kisel and Sarir because Pauley teaches a method that ensures applications with higher priority would have enough resources first to continue their execution, which improve the system’s performance and users’ experience.

As to claims 15 and 21, see rejection of claim 3 above.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that (1) memory bandwidth is not well known in the art, (2) Garyali does not teach a pre-allocate a guaranteed amount and a portion of pre-allocated as a burst portion. Therefore, the prior art of record does not teach claims 1, 8 and 13 and dependent claims.
However, examiner disagreed with the arguments for the following reasons:
As to the point (1), the claim recites “a processor cache” or “a memory bandwidth”, and the processor cache is well known in the art and also cited in the PTO 892.
As to the point (2), the rejection has been clarified to show Garyali teaches pre-allocate system memory to an application, wherein the pre-allocate memory includes requested memory and additional memory which could be used by the application as needed. Thus, when combine the teaching of Garyali with Kisel and Spiers, the prior art would teach the limitations.
Therefore, the arguments are not persuasive and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danielsson et al. (US 2015/0378936 A1) teaches pre-allocate memory to application (paragraph [0085]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
June 6, 2022